Motion to dispense with printing of exhibits granted. Memorandum: We construe the decision of the Trial Judge to be that the exhibits shall be included in the record pursuant to the provisions of rule 232 of the Rules of Civil Practice. We determine in the exercise of our discretion that it is not necessary to print the exhibits. Permission is given to present the original exhibits at the time of the argument of the appeal. (Prudential Ins. Co. v. Stone, 244 App. Div. 168; Matter of Bond & Mtge. Guar. Co., 261 App. Div. 963; Matter of Davis, 273 App. Div. 973.)